Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above 'appeal for reappraisement consists of bamboo blinds and sets of hardware accessories imported from Japan; and that each bamboo blind, as invoiced, is accompanied by one set of hardware accessories.
That on or about the date of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed'ready for shipment to the United States, at the appraised unit values plus baling and packing charges, as invoiced; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (U.S. Oy) per set of hardware accessories; and that there was no higher foreign value.
*433That the above appeal for reappraisement is limited to the merchandise hereinbefore described and is abandoned as to all other merchandise; and that said appeal may he deemed to be submitted for decision upon this stipulation.
On tRe agreed facts, I find and hold that the proper basis for ap-praisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (d) of the Tariff Act of 1930, that such statutory value therefor is the appraised unit values, plus baling and packing charges, as invoiced, and that the said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (United States currency) per set of hardware accessories.
As to all other merchandise covered by the shipment in question, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.